 AMERICAN BROADCASTING COMPANY13We believe that by accepting the stipulation of the parties in itsentirety,we would disenfranchise certain otherwise included em-ployees hired after June 30, 1956, who should be permitted to vote.Accordingly, we hereby modify, in part, the parties' stipulation toprovide that all employees in the included classifications, except thedelivery and receiving clerks, tally clerks, and gatemen, who havebeen employed by the Employer for a minimum of 210 hours withinthe past 12-month period immediately preceding the date of the is-suance of this Decision and Direction of Election, shall be eligible tovote.9We shall adopt the stipulation of the parties concerning theeligibility of delivery and receiving clerks, tally clerks, and gatemen,and hereby find that employees in these classifications who were em-ployed during the payroll period immediately preceding the date ofthis Decision and Direction of Elections are eligible to vote.[The Board dismissed the petition in Case No. 24-RD-27.][Text of Direction of Elections omitted from publication.]MEMBER BEAN took no part in the consideration of the above De-cision,Order, and Direction of Elections.0 SeeAmerican Fruit and Steamship Company,88 NLRB 207.American Broadcasting-Company, a Division of American Broad-casting-Paramount Theatres,Inc.,Columbia BroadcastingSystem, Inc., National Broadcasting Company, Inc.andCom-posers and Lyricists Guild of America,Petitioner.CaseNo. 1-RC-4231. January 4,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act,' a hearing was held before Norman H. Greer,hearing officer.'The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'1The original petition also named Don Lee Broadcasting Company as an Employer, andrequested a unit of employees of the Employers employed at Los Angeles, Chicago, andNew York.At the hearing,Petitioner amended its petition to delete all reference toDon Lee Broadcasting Company and to the Employers' employees located in Chicago.9 The request for oral argument of Songwriters Protective Association,herein calledSPA, is hereby denied as, in our opinion,the record and briefs adequately present theissues and the positions of the parties.a The hearing officer granted the Employers a continuing exception to his ruling thattestimonyand evidence regarding composers'relations with the Employers be permittedto cover a 1-year period prior to the commencement of the hearing in this case. In viewof the casual and intermittent nature of such relationships,here in issue, the hearingofficer's ruling is affirmed.117 NLRB No. 4. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds : 41.The business of the EmployerAmerican Broadcasting Company, a Division of American Broad-casting-Paramount Theatres, Inc., herein called ABC; Columbia,Broadcasting System, Inc., herein called CBS; and National Broad-casting Company, Inc., herein called NBC, are Employers engaged incommerce within the meaning of the Act.2.The status of thecomposers as employees orindependent contractorsThe Employers, ABC, CBS, and NBC, are corporations engaged inthe network broadcasting of radio and television programs.Peti-tioner requests a multiemployer unit of all composers of music and/orwords in connection with music ("words"refersonly to lyrics andnot to any dramatic material other than lyrics) who are employed tocompose musical material for network television and radio programs,originating in New York and Los Angeles, or for ABC, CBS, andNBC programs which are broadcast by television or radio on a syndi-cated basis, excluding arrangers, orchestrators, copyists, proof-readers, librarians, and all other employees covered by existing con-tracts with the Musicians.' In the alternative, Petitioner requestsseparateunits of these composers on a network basis.The Employers contend,inter alia,that the units requested are notappropriate, that many of the persons sought are covered by currentcontracts with the Musicians, and that the individuals sought are notemployees within the meaning of the Act but, rather, that they areindependent contractors.SPA contends that the units sought areinappropriate because they embrace neither a single local unit nor acomplete nationwide unit.SPA further alleges that, in any event,the petition is premature.The Musicians intervened solely for thepurpose of protecting the rights of employees whom they representunder present contracts with the Employers.*SPA was permitted to intervene on the basis of a card showing;American FederationofMusicians,AFL-CIO, hereincalledMusicians,was permitted to intervene on the basisof its contractual interest.Writers Guild of America(East and West),which also has acontractual interest in certain employees of the Employers,did not intervene herein al-though served with formal notice of the hearing.5Musicians has contracts with the Employers covering employees in the classificationsof musician,orchestrator,copyist(arranger),and conductor, which expire on January 31,1959.Petitioner,by means of a letter of understanding between it and the Musicians,has agreed not to represent,if certified,persons with mixed duties whose functions include,in addition to composing,playing musical instruments,conducting,arranging,orchestrat-ing, copying,proofreading, or library work.It appears that most of the persons here sought are also members of the Musicians andof SPA.Individuals who write lyrics where such lyrics are unaccompanied by music arecovered by agreements between the Employers and the Writers Guild of America. AMERICAN BROADCASTING COMPANYNBC and ABC15The record shows that, during the year preceding the hearing, NBCdid not enter into any agreements with composers calling for the com-position of music, nor is there any evidence in the record to indicatethat NBC intends to engage composers for such purposes in the future.While ABC did contract with 4 composers for musical compositions for23 programs during the year preceding the date of the hearing, thispractice has been discontinued.'Furthermore, these contracts wereall completed prior to January 17, 1956, and, at the time of thehearing, ABC had no contracts with composers nor was there anyevidence that any such contracts were contemplated by ABC in thefuture.7Accordingly, as there is no evidence that NBC or ABC cur-rently enter into agreements or expect to enter into agreements withany persons in the categories sought by Petitioner, we find that noquestion affecting commerce exists concerning the representation ofemployees of NBC and ABC within the meaning of Sections 9 (c)(1) and 2 (6) and (7) of the Act.CBSCBS is the only Employer here involved that, at the time of thehearing, had contract relationships with composers.CBS has usedtwo standardforms ofcontracts in dealing with composers in theperiod from April 1955 to the date of the hearing.One of these formsof agreement, introduced in evidence by Petitioner, was used by CBSfrom April to October 1955, and contains the following relevantlanguage:... We hereby employ you, and you hereby accept such employ-ment, as a composer for the preparation of musical themes, bridgesand cues (herein called "musical materials"), in accordance withthe following terms and conditions.1.You will furnishmusicalmaterialsdesignated as fol-lows: . . . [there follows a statement such as "complete back-ground score for `Navy Log,' entitled the `LIBERTY' episode,Production No. 5505."]2.We will pay you the sum of ..., payable promptly after theexecution of this agreement, as compensation in full for yourservices hereunder and for the rights hereunder granted.GThese were for the first 23 programs of the series"Warner Bros Presents."WhenABC discovered that its contract with Warner Brothers provided that ABC would fur-nish the orchestra and conductors but that Warner Brothers would supply and pay forthe music,ABC discontinued contracting for the musical compositions for this series, andbilledWarner Brothers for the music already provided by ABC for the first 23 programs.7At times, a person employed by ABC as a conductor will compose bridges and cues ofmusic to produce a musical effect,which he cannot find in the library.However,the con-ductor does this on his own initiative, is not required nor requested to do so by ABC, andreceives no additional compensation therefor.Moreover,persons with mixed duties suchas these are not sought by Petitioner.See footnote 5, above. 16DECISIONSOF NATIONALLABOR RELATIONS BOARD3.You will arrange your work so as to make such musical ma-terials available to us on such date as we may specify, ... Youwill accept our instructions in the preparation of the musicalmaterials, will prepare them along any lines that may be suggestedby us, and will revise said materials if required by us.You will,if we request, cooperate and collaborate with any other composeror composers whom we may, in our discretion, assign to the prepa-ration of musical materials for the program or programs for whichthe musical materials are to be furnished.We shall have theright to make such revisions, deletions, abridgments or otherchanges in the musical materials as we, in our sole discretion, maydeem advisable... .After protracted preliminary discussions, including discussions withcomposers, a new basic form of contract was put into use in September1955, or almost 3 months before Petitioner filed the instant petition.This form of contract, introduced into evidence by CBS, contains thefollowing relevant language :.. . The following, when signed by both of us, will constitute acomplete and binding agreement relating to the preparation andfurnishing of musical themes, bridges and cues (herein called"musical materials"), by you, in accordance with the followingterms and conditions :1.You will, as an independent contractor, compose, furnish anddeliver to us musical materials designated as follows: . . .82.We will pay you the sum of . . ., payable promptly after theexecution of this agreement, as compensation in full for furnish-ing acceptable musical materials and for the rights hereingranted.3.While you may compose the musical materials at such timesand places as you may choose, you will nevertheless arrange tomake said musical materials available to us on such date as wemay specify, . . . We shall have the right to make such revisions,deletions, abridgments or other changes in the musical materialsas we, in our sole discretion, may deem desirable...."8The statements contained at this point in these contracts are of the same type asthose contained in the other foam of contract discussed above.9A few of the 14 contracts submitted to CBS contained some deviations from this gen-eral patternThus, two contracts, in contrast with the usual fee-per-job arrangement,provided for regular weekly payments at a uniform rate for assignments to be specifiedin the futureOne of these contracts was for an 8-week period, while the other was ofindefinite duration terminable by either party upon the giving of 6 days' notice. In addi-tion, 1 of these 2 contracts also required that the composer devote his "full working timeto this project "However, this clause is in apparent conflict with another clause per-mitting the composer to "compose the musical materials at such times and places" as hemay choose as long as they were delivered upon such dates as specified by CBSWhileit appears that CBS at one time had staff composers engaged by the week or month, there AMERICAN BROADCASTING COMPANY17It may be seen, by comparing the 2 basic contract forms, that thelater type of agreement contains 2 significant changes: (i) Thecomposer is specifically referred to as an independent contractor,and (ii) although CBS retains the right to make revisions and dele-tions in the composition, there has been omitted the clause wherebythe composer himself is required to revise the material if so requestedby CBS.10 Both CBS and Petitioner agree that, in actual practice,the relations between CBS and the composers have not changed underthe new form of the contract; both parties, however, draw differentconclusionsfrom this fact. In implementing these contracts, thepractice of the parties has been as follows :The CBS composers here sought compose musical themes, scores,and incidentalmusic 11-'for television and radio productions.Usually,when a composer accepts an assignment, he will meet with a repre-sentative of CBS, hereinafter called "the producer," to discuss thetype of music desired and the technical points which may be involved.If the parties cannot agree on specifications, the composer will deferto the producer's wishes.12The amount of the fee and respectiverights in the music to be composed may also be settled at this time.The actual composition of the music is normally done at the com-poser's studio located in his home.Only a small proportion of thematerial prepared by the composer is submitted to the producer forhis approval, the -balance being acceptedas is.As to the materialssubmitted for his approval, the producer may' suggest revisions tothe composer, which the composer may accept or reject. If the sug-gested changes are rejected, the composition is either used as is ornot used at all.A composer may, on his own initiative, attend arehearsal at which his music is first played by the orchestra, in whichcase he may make changes suggested by the producer.Any revisionswhich are thereafter found necessary are made by the conductorof the orchestra or by the musical director.We turn now to the relevant legal considerations.The legislative history of the 1947 amendments, to the extent hererelevant; shows that Congress intended that the Board recognize asis uncontradicted testimonythat CBS hasretained no such composers since at least Janu-a ry-1',1956.Although mostof the cQntractsprovidedonly for a fixed sum to be paid upon comple-tion of the musical composition,some contracts provided an additional sum to be paidif and when the music was actually used in a broadcast10 It appearsthat,regardlessof the type of contract,CBS continued to make payrolldeductions for social-security and income taxes until sometime in December 1955, shortlyafter theoriginal petition herein was filed.n Incidental music includes underscoring,bridges, cues,act endings and beginnings,;openirngs; closings—and introductions.Underscoringmay last from-4 to 6 or more mi-utes at a time,while bridges may extend for from 10 to20 secondsOpenings,main titles,and themesvary in length from 1%-to, 2 or 3 or more.. minutes,'depending upon theparrticu^ar,show.--12When a theme is to be composed for a filmed production,the producer views the filmwith the composer and indicates the spots where particular kinds of music are desired423784-57-vol 117-3 1sDECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees those "who work for wages or salaries under direct super-vision," and, as independent contractors, "those who undertake todo a job for a price, decide how the work will be done. . . .1'14Whether or not social-security or State and Federal income taxes arewithheld from the compensation due an individual is not a decisivefactor in determining whether that individual is an employee or anindependent contractor,14 nor is the precise terminology used by theparties in describing their relationship controlling.Rather, theBoard has consistently held that, in determining the status of -anindividual, the Act requires the application of the "right to control"test.Thus, where the person for whom the services are performedretains the right to control the manner and means by which theresult is to be accomplished, the relationship is one of employment';while, on the other hand, where control is reserved only as to theresult sought, the relationship is that of an independent contractor:The resolution of this question depends upon the facts of each caseand no one factor i s determinative.15On the basis of the entire record in this case, we are satisfied thatthe CBS composers sought by the Petitioner are independent con-tractors, and not employees, within the meaning of Section 2 (3)of the Act. Because of the nature of the art of musical compositions,the specifications which -CBS transmits to a composer of necessityrelate principally to the effects to be produced by the music and notto the manner in which that effect is to be achieved.Although CBSmay set a deadline, it otherwise has no control over the working hours,the working conditions, or the place of work of the composer. Theamount of compensation paid a composer is normally not based upona weekly or hourly rate.Furthermore, so far as the record shows,CBS at no time exercised, and no longer reserves, the right to requirethe composers here sought to revise any composition. These composersnot only do their creative work in their own homes, but may workfor more than one employer at the same time.Accordingly, with respect to the composers shown to be actuallyengaged by CBS at the time of the hearing, we find that the degree ofcontrol exercised over them in the performance of their work byCBS is insufficient to establish an employer-employee relationship.We find, therefore, that the CBS composers requested by Petitionerare not employees, but are independent contractors.1613Los Angeles Evening Herald and Express,102 NLRB 103;Columbia Reporting Com-pany,88 NLRB 168. See also House of Representatives Report No. 45, page 18, 80th Con-gress, 1st Session.14Roy 0. Martin Lumber Company, Inc.,83 NLRB691;Southwest Associated TelephoneCompany,76 NLRB 1105.13H. E. Koontz Creamery, Inc.,102 NLRB 1619,and cases cited therein.ie SeePhiladelphia Daily News, Inc.,113 NLRB 91, where the Board heldthat a car-toonist in the editorial department of the newspaper, who sold threeor more cartoons TEXTRON, INC.'19Accordingly, no question affecting commerce exists concerning therepresentation of employees of CBS within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act. As we have alreadymade a similar finding as to ABC and NBC, we shall dismiss thepetition.'"a week to the employer under a contract whereby the cartoonist was compensated on afee-per-cartoon basis,was an independent contractor.See alsoFulton CountyGloveMan-ufacturers, Inc.,111 NLRB 26617 In view of our decision herein, we find it unnecessary to -pass upon the other issuesraised by the parties.Textron,Inc.'andPlywood Box Shook&Door Council District9, IWA, AFL-CIOand Plywood Local UnionNo. 2784, AFL-CIO, Petitioners.Cases Nos. 36-RC 122? and 36-RC-1223. Janu-ary 8,1957-DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before E. G. Strumpf, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed 2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.33.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:IWA contends that the Employer's Bandon and Norway, Oregon,plants, each constitutes an appropriate unit, and seeks separate elec--tions for the production and maintenance employees at each of thesetwo plants.'Although it originally sought the Norway plant as a.separate unit in its petition, Local 2784 now takes the position thatthe only appropriate unit is one covering all three plants of the Em-1 The name of the Employer appears as amended at the hearing.2In view of our dismissal of the petitions on other grounds, we find it unnecessary torule on the various motions to dismiss the petitions on contract-bar grounds.3 The Petitioner in Case No. 36-RC-1222, herein called IWA, intervened in Case No.36-RC-1223 on the basis of a showing of interest. The Petitioner in Case No. 36-RC-1223,herein called Local 2784, intervened in Case No.36-RC-1222 on the basis of a showing ofinterest.4 This position is taken by IWA as the Petitioner in Case No. 36-RC-1222 for theBandon plant,and as the Intervenor in Case No.36-RC-1223 which is a petition byLocal 2784 for the Norway plant.117 NLRB No. 5.,